Citation Nr: 0629491	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-44 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for residuals of 
a fracture of the left zygomatic arch.

2.  Entitlement to service connection for ear aches as 
secondary to a fracture of the left zygomatic arch.

3.  Entitlement to service connection for headaches as 
secondary to a fracture of the left zygomatic arch.

4.  Entitlement to service connection for arthritis of the 
left jaw as secondary to a fracture of the left zygomatic 
arch.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1984 to October 
1987.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).

The veteran's March 2003 statement and his February 2006 
hearing testimony reveal that his claim for secondary service 
connection for arthritis is for arthritis of the jaw.  
Whereas the claim is for disability secondary to a fracture 
of the left zygomatic arch, the issue is restyled based on 
the inference that the claimed arthritis is of the left jaw.

The three secondary service connection issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's inter-incisal range is to 40 millimeters. 


CONCLUSION OF LAW

A schedular criterion for a 10 percent disability rating for 
residuals of a fracture of the left zygomatic arch is met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, C§§ 
4.2, 4.10, 4.20. Diagnostic Codes 9902, 9905, 9906 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Disability Ratings

Determination of entitlement to a higher rating is based on 
all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staging the rating, per se.  Under 
the facts of this case, discussed below, there is no change 
in the severity of the disability under consideration that 
would require that any rating higher than the initial rating 
be effective for less than the entire period under review.  
Thus, there can be no prejudice to the appellant for the 
Board to now consider the appropriate rating of the 
disability at issue.  See Bernard v. Brown, 4 Vet. App. 384, 
389 (1993) (Board must consider prejudice to claimant prior 
to considering matter not considered in the rating decision 
on appeal).

The veteran is service-connected for the residuals of a 
fracture of the left zygomatic arch.  This condition is not 
listed in the VA rating schedule.  It is rated by analogy to 
a listed condition based on anatomical location and function 
of the service-connected body part or system.  38 C.F.R. 
§ 4.20 (2005).  The RO determined that the rating for 
limitation of motion of the temporomandibular articulation, 
38 C.F.R. § 4.149, Diagnostic Code 9905 (2005) provided the 
best analogy.  Review of the rating criteria for other listed 
conditions of the skeletal members of the jaw and the face 
generally, see 38 C.F.R. § 4.149, Diagnostic Codes 9900 to 
9916, or of the skull, see 38 C.F.R. § 4.71a, Diagnostic Code 
5296 (2005), reveals no better analogue.

VA examination of October 2003 revealed the veteran has an 
inter-incisal range of 40 millimeters.  The rating schedule 
provides a 10 percent disability rating for an inter-incisal 
range of 40 millimeters.  Diagnostic Code 9905.  Rating the 
veteran's residuals of a fracture of the left zygomatic arch 
by analogy to limited motion of the temporomandibular 
articulation, he is 10 percent disabled.

A rating greater than 10 percent based on the criteria of 
Diagnostic Code 9905 requires that the inter-incisal range of 
motion be equal to or less than 30 millimeters, or that 
lateral excursion of the temporomandibular articulation be 
equal to or less than 4 millimeters.  No evidence of record 
shows either of these conditions to be true.  The veteran 
testified in February 2006 to other complaints that he 
attributes to the fracture of the left zygomatic arch.  This 
testimony pertained to symptoms relevant to other conditions 
he maintains are secondary to the fracture.  The testimony 
did not report data in millimeters that could inform a rating 
under Diagnostic Code 9905.  Likewise, the private medical 
records available contain no information pertinent to rating 
a disability under Diagnostic Code 9905.

VA notified the veteran in letters of February, March, July, 
and December 2003, and of August 2004 of the information and 
evidence necessary to substantiate his claim and of which 
information and evidence he must provide and which 
information and evidence VA would attempt to obtain.  The 
letters informed him of his ultimate responsibility to 
produce private evidence.  The August 2004 letter 
specifically requested evidence in his possession.  The 
February 2006 hearing transcript reveals discussion of the 
evidence of record and of other potential sources of evidence 
and of who would obtain and produce that evidence and when.  
The veteran had actual knowledge of the evidence necessary to 
substantiate his claim and of who bore the burden of 
producing that evidence.  VA did not explicitly inform his of 
the effective date aspect of his claim for VA benefits.  See 
Dingess v. Nicholson, 19Vet. App. 473 (2006).  The RO will 
implement this decision, and it can then notify the veteran 
of the effective date aspects of his claim.  Consequently, he 
has suffered no prejudice from the failure to inform him 
sooner of the effective date aspect of a VA claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has 
discharged its duty to give the veteran the notices necessary 
for him to prosecute his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained the evidence of which it had notice and that 
the veteran authorized VA to obtain.  VA has examined the 
veteran as necessary to decide his claim.  No additional 
opinions were necessary, and VA has not failed to obtain any 
evidence of which it must notify the veteran.  VA has 
discharged its duty to assist the veteran to obtain 
information and evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) 
(2005).


ORDER

A 10 percent rating for residuals of a fracture of the left 
zygomatic arch is granted, subject to the regulations 
governing payment of monetary benefits.


REMAND

The private medical evidence of record notes the veteran's 
complaints of ear aches and an assessment of 
temporomandibular joint.  This evidence together with the 
veteran's hearing testimony is sufficient to warrant VA 
examination in this case.

The VA examination of October 2003 was not responsive to the 
veteran's secondary service connection claims.  The examiner 
provided no opinion responsive to the questions whether the 
veteran's fracture of the left zygomatic arch in service 
caused or aggravated the headaches, ear aches, or arthritis 
he claims are secondary to the fracture.  The Panorex x ray 
would not have included a picture of the zygomatic arch.  A 
dental examiner is not the appropriate practitioner to opine 
whether the veteran's current complaints are caused or 
aggravated by the fracture in service.  A maxillofacial 
surgeon would be better equipped to render such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the rating and 
effective date elements of his claims for 
secondary service connection.  See Dingess 
v. Nicholson, 19Vet. App. 473 (2006).

2.  Schedule the veteran for a 
maxillofacial surgical examination to 
include clinical history and x ray studies 
of the zygomatic arch to diagnose any 
conditions caused or aggravated by the 
fracture of the left zygomatic arch or 
aggravated by the fracture.

*	Provide the examiner with the claims 
file.  The examiner must review the 
service medical records of October 
1985 showing blunt trauma of the left 
side of the head and of September 
1987 pertaining to another trauma of 
the left side of the head with 
fracture of the left zygomatic arch 
by x ray and the separation medical 
history and examination reports.

*	The examiner must provide an opinion 
whether it is less likely than not 
(less than 50 % probability), at 
least as likely as not (50 % 
probability), or more likely than not 
(greater than 50 % probability) that 
the fracture of the left zygomatic 
arch caused or aggravated arthritis 
of the jaw, chronic ear aches, or 
chronic headaches.

3.  Readjudicate the claims for secondary 
service connection for chronic ear aches, 
chronic headaches, and arthritis of the 
left jaw as secondary to fracture of the 
left zygomatic arch.  If any claim remains 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


